Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on August 5, 2022.
3.	Claims 1-20 are pending in this application.

Response to Arguments
4.	Applicant's arguments filed on August 5, 2022 have been fully considered but they are not persuasive. 
5.	With regards to claim 8, Applicant contends that “the cited references of Gong and Fu do not disclose all elements of claim 8, at least failing to teach the limitation "each edge of the each panel is a concave curve to form a point-to-point contact between adjacent panels of the plurality of panels"
	Examiner respectfully disagrees. Claim 8 requires a curved display screen with a display layer and an adjustment layer. The display layer comprising a plurality of display modules and at least two adjustment protrusions arranged on each edge of each display module of the plurality of display modules, and protrusions of two adjacent display modules of the plurality of display modules corresponds to each other. The adjustment layer comprises a plurality of panels; each panel of the plurality of panels corresponds to a plurality of arrayed display modules, and a size of the each panel is identical with a size of the plurality of arrayed display modules; each edge of the each panel is a concave curve to form a point-to-point contact between adjacent panels of the plurality of panels.
	 Gong discloses a large curved LED screen module comprising NLED screen modules. In Figure 6, bosses 9 between the LED screen modules are adjusted and can be understood as being adjustment protrusions arranged at the edges of each LED screen module and  each boss 9 correspond to another boss 9 of another LED screen module [See Gong: Figs. 1-6 and par. 0025, 0034-0040]. 
	The Office relied on Fu for the teaching of the adjustment layer and the corresponding features of the adjustment layer. Fu, from the same field of endeavor, discloses a steel structure used for large scale curved LED screen. The steel structure comprises a main steel structure, a secondary steel structure, a tertiary steel structure and an adjustment layer connected in sequence and a main steel structure for connecting the main steel structure and the secondary steel structure. The first adjustment device of the structure is used to connect the second adjustment device of the secondary steel structure and the tertiary steel structure. The adjustment layer 6 includes a plurality of perforated steel plates 60, and the size of each perforated steel plate 60 corresponds to the size of the LED unit forming the LED screen. The LED unit used to form the large-scale hemispherical LED screen is to divide all the LED units according to longitude and latitude. method, divide the outermost circle into 110 equal parts to the center of the circle, and the angle between each part and the center of the circle is 1.65 degrees, so that the size of the largest LED unit in the outermost part is close to the conventional 288*240mm setting. As shown in Fig. 6b, a large square hole 61 is formed in the middle of each perforated steel plate 60, which is used for wiring when fixing the LED unit module. After the perforated steel plates 60 are butted, a small square hole 63 is formed for viewing the installation gap of the LED unit module from the rear of the LED screen. Each piece of perforated steel plate 61 is fixed on the square steel pipe 30 of the tertiary steel structure 3 by self-tapping and self-drilling screws, and is flattened and fixed according to the arc-shaped gaps 64 at the four corners of the perforated steel plate 61, and a hyperboloid is formed after the installation is completed [See Fu: Figs. 1-10 and par. 0005-0014, 0042-0045]. Further on, Fu’s large-scale curved LED screen provides a plurality of display modules with protrusion arranged at each two adjacent display modules as shown in the figures and the edges of the panels are configured to have a concave curve to be able to form the curved LED screen along with the other panels.
	Accordingly, the Office stands the position that the cited prior art of record meet with the contended limitations.
6.	With regards to claim 14, Applicant contends that “the cited references of Gong and Fu do not disclose the additional feature of claim 14, i.e., "the first connecting assembly comprises a fastening member and a clamping member; the fastening member is fastened on the longitudinal curved arc rod, and the clamping member clamps the transverse curved arc rod and movably locks the transverse curved arc rod on an outer surface of the fastening member".
	Examiner respectfully disagrees. Fu discloses a first adjusting device 4 in figures 7,  9 and 10. The first adjusting device 4 includes an L-shaped fixing member 40 , a T-shaped fixing member 41 , and a first hoop 42 , and one side of the L-shaped fixing member 40 is connected to the integral film frame 14 fixed, the other side is for the straight rod 43 of the T-shaped fixing piece 41 to pass through. The straight rod 43 of the T-shaped fixing piece 41 is connected by the adjustment bolt 46 and can move linearly in the hole of the L-shaped fixing piece 40. The end of the fixing member 41 is connected with the first hoop 42 via the bolts 44. The round steel pipe 20 of the secondary steel structure 2 is inserted into the first hoop 42, and is locked with the T-shaped fixing member 41 through the bolts 44. The piece 40 and the T-shaped fixing piece 41 are not enough to support the weight of the secondary steel structure 2 and the tertiary steel structure 3. A support piece 45 is welded and fixed on the other side of the integral film frame 14 relative to the L-shaped fixing piece 40. The round steel pipe 20 It is placed above the support member 45 first, and then the first hoop 42 is fastened to the T-shaped fixing member 41[See Fu: at least Figs. 1-10 and par. 0043-0045]. Fu’s adjusting structure comprises elements for fastening and clamping or locking.  
Accordingly, the Office stands the position that the cited prior art of record meet with the contended limitations.
All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 8-9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GONG et al.(Machine translation of WO 2019184133 A1)(hereinafter Gong) in view of FU et al.(Machine translation of WO 2019192093 A1)(hereinafter Fu).
Regarding claim 8, Gong discloses a curved display screen[See Figs. 1-6 regarding large curved LED screen module comprising N LED screen modules], comprising 
a display layer[See Figs. 1-5 regarding large curved LED screen module comprising N LED screen modules]; 
wherein, the display layer comprises a plurality of display modules[See Figs. 1-6 and par. 0007-0009 regarding The curved skeleton for installing the LED screen module is divided according to the distribution of warp and latitude to form a horizontal equatorial part and a longitudinal left-right symmetrical middle position, as well as an interaction point from the horizontal equatorial part and the vertical left-right symmetrical middle position. Four areas in the upper left, upper right, lower left, and lower right four directions; and calculate the equatorial part, the left-right symmetrical middle position, and the upper left, upper right, lower left, and lower right. The four required LED screen modules for each area quantity…Also, the N LED screen modules]; 
at least two adjustment protrusions are arranged on each edge of each display module of the plurality of display modules, and protrusions of two adjacent display modules of the plurality of display modules corresponds to each other [See Figs. 1-6 and par. 0025, 0034-0040 regarding During the adjustment process, the distance between the light-emitting pixels between adjacent LED screen modules is C, and the distance between the light-emitting pixels inside the LED screen modules is B. When C>B, the bosses 9 between the LED screen modules are adjusted. Adjust, that is, by grinding off the thickness of the boss 9 or part of the boss 9, as shown in Fig. 6, so that the spacing of the light-emitting pixels between adjacent LED screen modules is the same as the spacing of the light-emitting pixels inside the LED screen module, reducing the The corrugated feeling formed by the splicing of LED screen modules…for example, Figure 6, bosses 9 can be understood as being adjustment protrusions arranged at the edges of each LED screen module and  each boss 9 correspond to another boss 9 of another LED screen module].
	Gong does not explicitly disclose an adjustment layer; the adjustment layer comprises a plurality of panels; each panel of the plurality of panels corresponds to a plurality of arrayed display modules, and a size of the each panel is identical with a size of the plurality of arrayed display modules; each edge of the each panel is a concave curve to form a point-to-point contact between adjacent panels of the plurality of panels.
	However, Fu, from the same field of endeavor, teaches an adjustment layer; the adjustment layer comprises a plurality of panels[See Figs. 1-6b and par. 0005-0014, 0042 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a main steel structure, a secondary steel structure, a tertiary steel structure and an adjustment layer connected in sequence, and a main steel structure for connecting the main steel structure and the secondary steel structure. The first adjustment device of the structure is used to connect the second adjustment device of the secondary steel structure and the tertiary steel structure. The adjustment layer 6 includes a plurality of perforated steel plates 60, and the size of each perforated steel plate 60 corresponds to the size of the LED unit forming the LED screen.]; each panel of the plurality of panels corresponds to a plurality of arrayed display modules, and a size of the each panel is identical with a size of the plurality of arrayed display modules[See Figs. 1-10 and par. 0005-0014, 0042 regarding The first adjustment device of the structure is used to connect the second adjustment device of the secondary steel structure and the tertiary steel structure. The adjustment layer 6 includes a plurality of perforated steel plates 60, and the size of each perforated steel plate 60 corresponds to the size of the LED unit forming the LED screen. . The LED unit used to form the large-scale hemispherical LED screen is to divide all the LED units according to longitude and latitude. method, divide the outermost circle into 110 equal parts to the center of the circle, and the angle between each part and the center of the circle is 1.65 degrees, so that the size of the largest LED unit in the outermost part is close to the conventional 288*240mm setting.]; each edge of the each panel is a concave curve to form a point-to-point contact between adjacent panels of the plurality of panels[See Figs. 1-10 and par. 0005-0014, 0042-0045 regarding The adjustment layer 6 includes a plurality of perforated steel plates 60, and the size of each perforated steel plate 60 corresponds to the size of the LED unit forming the LED screen. The LED unit used to form the large-scale hemispherical LED screen is to divide all the LED units according to longitude and latitude. method, divide the outermost circle into 110 equal parts to the center of the circle, and the angle between each part and the center of the circle is 1.65 degrees, so that the size of the largest LED unit in the outermost part is close to the conventional 288*240mm setting.. As shown in Fig. 6b, a large square hole 61 is formed in the middle of each perforated steel plate 60, which is used for wiring when fixing the LED unit module. After the perforated steel plates 60 are butted, a small square hole 63 is formed for viewing the installation gap of the LED unit module from the rear of the LED screen. Each piece of perforated steel plate 61 is fixed on the square steel pipe 30 of the tertiary steel structure 3 by self-tapping and self-drilling screws, and is flattened and fixed according to the arc-shaped gaps 64 at the four corners of the perforated steel plate 61, and a hyperboloid is formed after the installation is completed…]
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gong with Fu teachings by including “an adjustment layer; the adjustment layer comprises a plurality of panels; each panel of the plurality of panels corresponds to a plurality of arrayed display modules, and a size of the each panel is identical with a size of the plurality of arrayed display modules; each edge of the each panel is a concave curve to form a point-to-point contact between adjacent panels of the plurality of panels” because this combination has the benefit of providing an adjustment layer structure to the curved LED screen.
	Regarding claim 9, Gong and Fu teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Gong teaches or suggests wherein, a substrate of the plurality of display modules is a printed circuit board, a plurality of light-emitting pixels are arranged on a light-emitting surface of the printed circuit board, and at least one sound transmission hole penetrating through the printed circuit board is arranged between adjacent light-emitting pixels of the plurality of light-emitting pixels [See Gong: at least Figs. 1-6 and par. 0016, 0027-0030 regarding the LED screen module in the present invention includes a square PCB printed board 1 and a plurality of light-emitting pixels 2 fixed on the light-emitting surface 3 of the PCB printed board 1 by sticking. As shown in FIG. 2 , the four adjacent light-emitting pixels 2 are distributed in a rhombus shape, specifically, the four light-emitting pixels are arranged in a staggered manner, and the two light-emitting pixels and the outline edge of the square PCB printed board 1 are arranged at an inclination of 45 degrees, thereby forming a The four light-emitting pixels 2 are distributed in a group of diamonds, and a space is formed in the middle of the four light-emitting pixels 2 distributed in the diamond shape, and the circular sound-transmitting holes 5 passing through the PCB printed board 1 are formed…The light-emitting pixels are surface-mount light-emitting diodes, which are fixed on the light-emitting surface of the PCB printed board by pasting. On the light-emitting surface of the board, a sound-transmitting hole is arranged in the middle of each of the four adjacent light-emitting pixels passing through the PCB.].  
	Regarding claim 12, Gong and Fu teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Fu teaches or suggests a curved display screen supporting framework for supporting the curved display screen claim 8 [See Fu: at least Figs. 1-6b and par. 0005-0014, 0042 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a main steel structure, a secondary steel structure, a tertiary steel structure and an adjustment layer connected in sequence, and a main steel structure for connecting the main steel structure and the secondary steel structure.], comprising: 
a main frame layer, wherein the main frame layer forms a supporting framework[See Fu: at least Figs. 1-6b and par. 0005-0014, 0042 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a main steel structure]; and a double-curved surface frame layer, wherein the double-curved surface frame layer comprises a first curved surface layer connected to the supporting framework and a second curved surface layer connected to the first curved surface layer, and the curved display screen is installed on the second curved surface layer[See Fu: at least Figs. 1-6b and par. 0005-0014, 0040-0045 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a secondary steel structure(first curved surface layer) and  a tertiary steel structure(second curved surface layer). The first adjustment device of the structure is used to connect the second adjustment device of the secondary steel structure and the tertiary steel structure. The tertiary steel structure is fixedly connected by square steel pipes, and is connected and fixed with the secondary steel structure through the second adjustment device. The second adjustment device can be used to adjust the arc of the tertiary steel structure to match the Describe the arc of a large curved LED screen…].  
Regarding claim 13, Gong and Fu teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Fu teaches or suggests wherein, the first curved surface layer comprises a plurality of transverse curved arc rods, and the second curved surface layer comprises a plurality of longitudinal curved arc rods; the plurality of transverse curved arc rods and the plurality of longitudinal curved arc rods are interlaced[See Fu: at least Figs. 1-6b and par. 0005-0014, 0039-0045, 0048-0049 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a secondary steel structure(first curved surface layer) and  a tertiary steel structure(second curved surface layer). The secondary steel structure 2 includes 21 60 round steel pipes 20 that are parallel up and down and located at the position of the hemisphere latitude. The number of the round steel pipes 20 can be determined according to the weight of the LED screen, and is not limited to this. Each round steel pipe 20 can be formed by bending a whole round steel pipe, or it can be divided into 9 equal parts for the convenience of transportation, which corresponds to the number of hemispheres divided by the whole frame 14, of course, there can be more parts.  The tertiary steel structure 3 is a plurality of 40-square steel pipes 30 distributed along the radial position of the hemisphere, and is connected and fixed by the second adjustment device 5 with the round steel pipe 20 of the secondary steel structure 2. Of course, when the large curved LED screen is not hemispherical but large curved, the square steel pipe 30 in the tertiary steel structure 3 can be arranged vertically and horizontally with the round steel pipe 20 in the secondary steel structure 2].
Regarding claim 14, Gong and Fu teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Fu teaches or suggests wherein, a longitudinal curved arc rod of the plurality of longitudinal curved arc rods is connected to an inner circumference of a transverse curved arc rod of the plurality of transverse curved arc rods through a first connecting assembly[See Fu: at least Figs. 1-6b and par. 0005-0014, 0039-0045, 0048-0049 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a secondary steel structure(first curved surface layer) and  a tertiary steel structure(second curved surface layer). The secondary steel structure 2 includes 21 60 round steel pipes 20 that are parallel up and down and located at the position of the hemisphere latitude. The number of the round steel pipes 20 can be determined according to the weight of the LED screen, and is not limited to this. Each round steel pipe 20 can be formed by bending a whole round steel pipe, or it can be divided into 9 equal parts for the convenience of transportation, which corresponds to the number of hemispheres divided by the whole frame 14, of course, there can be more parts.  The tertiary steel structure 3 is a plurality of 40-square steel pipes 30 distributed along the radial position of the hemisphere, and is connected and fixed by the second adjustment device 5 with the round steel pipe 20 of the secondary steel structure 2. Of course, when the large curved LED screen is not hemispherical but large curved, the square steel pipe 30 in the tertiary steel structure 3 can be arranged vertically and horizontally with the round steel pipe 20 in the secondary steel structure 2]; the first connecting assembly comprises a fastening member and a clamping member; the fastening member is fastened on the longitudinal curved arc rod, and the clamping member clamps the transverse curved arc rod and movably locks the transverse curved arc rod on an outer surface of the fastening member[See Fu: at least Figs. 1-10 and par. 0043-0045 regarding As shown in FIG. 7 , FIG. 9 and FIG. 10 , the first adjusting device 4 includes an L-shaped fixing member 40 , a T-shaped fixing member 41 , and a first hoop 42 , and one side of the L-shaped fixing member 40 is connected to the integral film frame 14 Fixed, the other side is for the straight rod 43 of the T-shaped fixing piece 41 to pass through. The straight rod 43 of the T-shaped fixing piece 41 is connected by the adjustment bolt 46 and can move linearly in the hole of the L-shaped fixing piece 40. The end of the fixing member 41 is connected with the first hoop 42 via the bolts 44. The round steel pipe 20 of the secondary steel structure 2 is inserted into the first hoop 42, and is locked with the T-shaped fixing member 41 through the bolts 44. The piece 40 and the T-shaped fixing piece 41 are not enough to support the weight of the secondary steel structure 2 and the tertiary steel structure 3. A support piece 45 is welded and fixed on the other side of the integral film frame 14 relative to the L-shaped fixing piece 40. The round steel pipe 20 It is placed above the support member 45 first, and then the first hoop 42 is fastened to the T-shaped fixing member 41...].  
Regarding claim 15, Gong and Fu teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Fu teaches or suggests wherein, the double-curved surface frame layer is adjustably supported by the main frame layer, and the main frame layer surrounds an outer circumference of the double-curved surface frame layer[See Fu: at least Figs. 1-10 and par. 0005-0014, 0042 regarding the steel structure used for the large-scale curved LED screen in the present invention includes a main steel structure, a secondary steel structure, a tertiary steel structure and an adjustment layer connected in sequence, and a main steel structure for connecting the main steel structure and the secondary steel structure. The main steel structure is fixedly connected by square steel pipes, and is distributed on the back of the large curved LED screen at equal intervals according to the outer contour of the large curved LED screen.]; a plurality of supporting members are adjustably arranged on the main frame layer, and an upward acute-angled opening is formed between each supporting member of the plurality of supporting members and the main frame layer; the transverse curved arc rod passes through the acute-angled opening to form a horizontal cantilever[See Fu: at least Figs. 1-10 and par. 0043-0045 regarding As shown in FIG. 7 , FIG. 9 and FIG. 10 , the first adjusting device 4 includes an L-shaped fixing member 40 , a T-shaped fixing member 41 , and a first hoop 42 , and one side of the L-shaped fixing member 40 is connected to the integral film frame 14 Fixed, the other side is for the straight rod 43 of the T-shaped fixing piece 41 to pass through. The straight rod 43 of the T-shaped fixing piece 41 is connected by the adjustment bolt 46 and can move linearly in the hole of the L-shaped fixing piece 40. The end of the fixing member 41 is connected with the first hoop 42 via the bolts 44. The round steel pipe 20 of the secondary steel structure 2 is inserted into the first hoop 42, and is locked with the T-shaped fixing member 41 through the bolts 44. The piece 40 and the T-shaped fixing piece 41 are not enough to support the weight of the secondary steel structure 2 and the tertiary steel structure 3. A support piece 45 is welded and fixed on the other side of the integral film frame 14 relative to the L-shaped fixing piece 40. The round steel pipe 20 It is placed above the support member 45 first, and then the first hoop 42 is fastened to the T-shaped fixing member 41...].  
Regarding claim 16, Gong and Fu teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Fu teaches or suggests wherein, the main frame layer and the double-curved surface frame layer are connected by a second connecting assembly; the second connecting assembly comprises a fixing frame, a screw rod and a hoop clamp; the fixing frame is adjustably fixed on the main frame layer, and the screw rod is adjustably arranged on the fixing frame; the hoop clamp is fixed at an end of the screw rod, and the hoop clamp is a circular clamp[See Fu: at least Figs. 1-10 and par. 0005-0013, 0037-0040, 0042-0045 regarding The main steel structure is fixedly connected by square steel pipes, and is distributed on the back of the large curved LED screen at equal intervals according to the outer contour of the large curved LED screen. The secondary steel structure is fixedly connected by round steel pipes, and is connected and fixed to the main steel structure through the first adjustment device. The first adjustment device can be used to adjust the arc of the secondary steel structure to match the The arc of the large curved LED screen. The tertiary steel structure is fixedly connected by square steel pipes, and is connected and fixed with the secondary steel structure through the second adjustment device. The second adjustment device can be used to adjust the arc of the tertiary steel structure to match the Describe the arc of a large curved LED screen. The main steel structure includes a plurality of integral film frames distributed at equal intervals, and each integral film frame includes a vertical square steel pipe, a transverse square steel pipe, an oblique square steel pipe and an arc-shaped steel pipe which are fixed by welding or bolting. Square steel tube…As shown in FIG. 7 , FIG. 9 and FIG. 10 , the first adjusting device 4 includes an L-shaped fixing member 40 , a T-shaped fixing member 41 , and a first hoop 42 , and one side of the L-shaped fixing member 40 is connected to the integral film frame 14 Fixed, the other side is for the straight rod 43 of the T-shaped fixing piece 41 to pass through. The straight rod 43 of the T-shaped fixing piece 41 is connected by the adjustment bolt 46 and can move linearly in the hole of the L-shaped fixing piece 40. The end of the fixing member 41 is connected with the first hoop 42 via the bolts 44. The round steel pipe 20 of the secondary steel structure 2 is inserted into the first hoop 42, and is locked with the T-shaped fixing member 41 through the bolts 44. The piece 40 and the T-shaped fixing piece 41 are not enough to support the weight of the secondary steel structure 2 and the tertiary steel structure 3. A support piece 45 is welded and fixed on the other side of the integral film frame 14 relative to the L-shaped fixing piece 40. The round steel pipe 20 It is placed above the support member 45 first, and then the first hoop 42 is fastened to the T-shaped fixing member 41...].
Regarding claim 18, Gong and Fu teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Gong teaches or suggests wherein, a substrate of the plurality of display modules is a printed circuit board, a plurality of light-emitting pixels are arranged on a light-emitting surface of the printed circuit board, and at least one sound transmission hole penetrating through the printed circuit board is arranged between adjacent light-emitting pixels of the plurality of light-emitting pixels [See Gong: at least Figs. 1-6 and par. 0016, 0027-0030 regarding the LED screen module in the present invention includes a square PCB printed board 1 and a plurality of light-emitting pixels 2 fixed on the light-emitting surface 3 of the PCB printed board 1 by sticking. As shown in FIG. 2 , the four adjacent light-emitting pixels 2 are distributed in a rhombus shape, specifically, the four light-emitting pixels are arranged in a staggered manner, and the two light-emitting pixels and the outline edge of the square PCB printed board 1 are arranged at an inclination of 45 degrees, thereby forming a The four light-emitting pixels 2 are distributed in a group of diamonds, and a space is formed in the middle of the four light-emitting pixels 2 distributed in the diamond shape, and the circular sound-transmitting holes 5 passing through the PCB printed board 1 are formed…The light-emitting pixels are surface-mount light-emitting diodes, which are fixed on the light-emitting surface of the PCB printed board by pasting. On the light-emitting surface of the board, a sound-transmitting hole is arranged in the middle of each of the four adjacent light-emitting pixels passing through the PCB.].  

10.	Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GONG et al.(Machine translation of WO 2019184133 A1)(hereinafter Gong) in view of FU et al.(Machine translation of WO 2019192093 A1)(hereinafter Fu) in further view of TAKESUE et al.(US 2016/0155391 A1)(hereinafter Takesue).
Regarding claims 10 and 19, Gong and Fu teach all the limitations of claims 9 and 18, and are analyzed as previously discussed with respect to those claims. Further on, when combined teachings, Gong also teaches or suggests wherein, a back surface of the light-emitting surface of the printed circuit board is configured as a driver surface, and the driver surface is provided with a connector, an integrated circuit and a driver; 6Application Serial No.: 16 916,134 First Named Inventor: Xiaobing SHENArt Unit: 2482 the driver is electrically connected to the plurality of light-emitting pixels through the integrated circuit to drive and control the plurality of light-emitting pixels; the driver is electrically connected to a terminal of the connector through the integrated circuit, and the terminal of the connector is connected to a power supply unit to supply power [See at least Figs. 1-6 and par. 0017, 0027-0030 regarding The back side of the light-emitting surface of the PCB is a driving surface, and a driving device capable of driving and controlling the light-emitting pixels is fixed on the driving surface by pasting, and a control circuit is provided by circuit printing.  The driving surface 4 is located on the back of the light-emitting surface 3. When drilling holes on the PCB printed board 1, a wiring area is reserved on the driving surface 4. Through the printing method of the circuit board, on the driving surface 4 of the PCB printed board 1 A control circuit is provided, and a plurality of driving devices 6 are provided at the same time, and the light-emitting pixel 2 is driven and controlled by the driving device 6 and the control circuit. Four magnetic steel seats 7 are pasted at the four corners of the driving surface 4 , and the PCB printed board 1 can be adsorbed and installed on the curved frame 8 by using the four magnetic steel seats 7. It is implicit that these components use power to properly work].
Gong and Fu do not explicitly disclose the terminal of the connector is connected to an image processing unit to transmit a display signal. 
However, the use of image processing unit to transmit a display signal in curved displays was well known in the art at the time of the invention was filed as evident from the teaching of Takesue [See at least Figs. 1A-4, 8A-28I and par. 0075-0086, 0104-0109, 0369-0374 regarding  A display system 10 includes the image processing device 11 and the display device 12. The image processing device 11 includes an arithmetic portion 51 and a memory portion 52…The pixel circuits can supply electric power for driving the light-emitting element. The pixel circuits are electrically connected to wirings through which selection signals are supplied. The pixel circuits are also electrically connected to wirings through which image signals are supplied…].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gong and Fu with Takesue teachings by including “the terminal of the connector is connected to an image processing unit to transmit a display signal, and the terminal of the connector is connected to a power supply unit to supply power” because this combination has the benefit of providing image processing and power components to the curved display.
	Regarding claims 11 and 20, Gong, Fu and Takesue teach all the limitations of claims 9 and 18, and are analyzed as previously discussed with respect to those claims. Further on, when combined teachings, Takesue also teaches or suggests wherein, the image processing unit communicates with the plurality of display modules through a control unit, and the control unit comprises a plurality of control modules; the plurality of control modules are configured to send display data of each region to a display module corresponding to the each region to realize region-based control of the plurality of display modules[See at least Figs. 1A-4, 8A-28I and par. 0075-0086, 0094-0109, 0369-0374 regarding  A display system 10 includes the image processing device 11 and the display device 12. The image processing device 11 includes an arithmetic portion 51 and a memory portion 52…The display systems 10 illustrated in FIG. 2 to FIG. 4 each include a decoder circuit 21, the image processing device 11, a signal dividing portion 22, a controller 23a, a controller 23b, and the display device 12. The display device 12 includes a plurality of display panels arranged in one or more directions. FIG. 2 illustrates an example of including two display panels (a display panel 30a and a display panel 30b). Note that the description given later can be referred to for the details of the display device 12 and the image processing device 11…].

Allowable Subject Matter
11.	Claims 1-7 and 17 are allowed.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482  


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482